Citation Nr: 1523971	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-27 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for laryngeal cancer.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

The Veteran claims that his laryngeal cancer is due to exposure to chemicals during his service at Camp LeJeune, North Carolina.  Pursuant to his service connection claim, the Veteran was provided a VA examination in August 2009.  After reviewing the Veteran's relevant history, including his service at Camp LeJeune, the examiner provided the following opinion:

This issue has recently been reviewed by the National Academy of Sciences and their conclusion was that there was inadequate or insufficient evidence to determine whether an association existed between laryngeal cancer and exposure.  This does not mean that the patient was not risk free, it means that they could not determine the level of risks associated with this exposure.  There was evidence that patients who got lung cancer, breast cancer, bladder cancer, kidney cancer, leukemia, myeloma, myelodysplastic syndromes, and esophageal cancer had an associated risk from having been exposed.

I cannot therefore indicate that the [Veteran's] laryngeal carcinoma is or is not causally related to his exposure to chemical contaminates in the water at Camp Le[J]eune

Although the National Academy of Sciences found that there was inadequate or insufficient evidence to determine whether an actual association existed between laryngeal cancer and exposure to contaminated water, they found that those who were so exposed had an associated risk for developing cancer.  The August 2009 VA examiner did not provide an opinion because the examiner thought the salient question was whether the Veteran's laryngeal cancer was actually associated with his in-service exposure to contaminated water.  Instead, the examiner was asked to provide an opinion as to the likelihood that the Veteran's laryngeal cancer is etiologically related to his active duty, to include his exposure to contaminated water at Camp LeJeune.  Because the examiner did not address this question, the Board finds that the August 2009 VA examination is inadequate for purposes of adjudicating the Veteran's claim.

The evidence of record does not otherwise include an opinion that addresses the etiological relationship between the Veteran's laryngeal cancer and his active duty.  As such, the Board finds that a remand is required in order to provide the Veteran a new VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he submit or identify any relevant evidence not already associated with the claims file.  The RO must undertake all reasonable efforts to obtain any identified evidence.  If, after making all reasonable efforts to obtain the evidence, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific evidence the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that evidence; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be provided with a VA examination conducted by an oncologist.  The evidence of record, in the form of electronic records must be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is as least as likely as not that the Veteran's laryngeal cancer is etiologically related to his in-service exposure to contaminated water while serving at Camp LeJeune.  In so doing, the examiner must specifically consider and discuss (a) the Veteran's report of lay observable symptoms within a year of his service discharge; (b) the Agency for Toxic Substances and Disease Registry report; (c) findings by the National Academy of Sciences; and (d) the Veteran's smoking history.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

4.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

